Exhibit 10.32

AWARD TERMS OF
OPTIONS GRANTED UNDER
[THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN]
[THE CHEMOURS COMPANY 2017 EQUITY AND INCENTIVE PLAN]
FOR GRANTEES LOCATED OUTSIDE THE U.S.

 

Introduction

You have been granted stock options under [The Chemours Company Equity and
Incentive Plan] [The Chemours Company 2017 Equity and Incentive Plan] (“Plan”),
subject to the following Award Terms.  This grant is also subject to the terms
of the Plan, which is hereby incorporated by reference.  However, to the extent
that an Award Term conflicts with the Plan, the Plan shall govern.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in these Award Terms, including any appendices to these Award
Terms (hereinafter, collectively referred to as the “Agreement”).  A copy of the
Plan, and other Plan-related materials, such as the Plan prospectus, are
available at: www.benefits.ml.com.

Grant Award Acceptance

You must expressly accept the terms and conditions of your Award as set forth in
this Agreement.  To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.  Award recipients in Belgium should contact the local Shares
Coordinator for information on award acceptance.

IF YOU DO NOT ACCEPT YOUR AWARD IN THE MANNER INSTRUCTED BY THE COMPANY, YOUR
AWARD WILL BE SUBJECT TO CANCELLATION.

Date of Grant

[March 1, 2017] (“Date of Grant”)

Type of Options

Non-qualified stock options (“Options”)

Exercise Price

$[●]

Expiration Date

The Options will expire no later than [March 1, 2027] or two years after the
date of your death if earlier.  However, the Options may expire sooner.  Please
refer to “Termination of Employment” below.

Vesting Schedule

One-third (33-1/3%) of the Options (rounded to a whole number of shares) will
become exercisable on [March 1, 2018].

An additional one-third (33-1/3%) of the Options (rounded to a whole number of
shares) will become exercisable on [March 1, 2019].

1

sf-3732478

--------------------------------------------------------------------------------

 

The remaining one-third (33-1/3%) of the Options (rounded to a whole number of
shares) will become exercisable on [March 1, 2020].

Termination of Employment

 

Under 60/10 Rule

If you terminate employment (other than for Cause) after attainment of age 60
with at least 10 years of service, the Options will be exercisable through the
date that is three years after the date of your termination of employment, or,
if earlier, the Expiration Date set forth above.  After that date, any
unexercised Options will expire.  Any unvested Options as of the date of
termination will continue to vest in accordance with the Vesting Schedule set
forth above.

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that would likely result in the favorable treatment applicable to
the Options pursuant to this section being deemed unlawful and/or
discriminatory, then the Company will not apply the favorable treatment at the
time of your termination of employment, and the Options will be treated as set
forth in the other sections of this Agreement, as applicable.

Due to Death or Disability

The Options will be exercisable through the date that is two years after the
date of your termination of employment or, if earlier, the Expiration Date set
forth above.  After that date, any unexercised Options will expire.  Any
unvested Options as of the date of your termination of employment will be
automatically vested.

Due to Any Other Reason (Including Divestiture to Entity Less Than 50% Owned by
Chemours)

Vested Options will be exercisable through the date that is 90 days after the
date of your termination of employment or, if earlier, the Expiration Date set
forth above.  After that date, any unexercised Options will expire.  Any
unvested Options as of the date of your termination of employment will be
forfeited.

Restricted Conduct

If you engage in any of the restricted conduct described in subparagraphs
through (iv) below for any reason, in addition to all remedies in law and/or
equity available to the Company, you shall forfeit all Options (whether or not
vested) and shall immediately pay to the Company, with respect to previously
exercised Options, an amount equal to (x) the per share Fair Market Value of the
Stock on the date on which the Stock was issued with respect to the

2

sf-3732478

--------------------------------------------------------------------------------

 

applicable previously exercised Options times the number of shares of Stock
underlying such previously exercised Options, without regard to any Tax-Related
Items (as defined below) that may have been deducted from such amount.  For
purposes of subparagraphs (i) through (v) below, “Company” shall mean The
Chemours Company and/or any of its Subsidiaries or Affiliates that have employed
you or retained your services.

 

(i) Non-Disclosure of Confidential Information.  During the course of your
employment with the Company and thereafter, you shall not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Company “Confidential Information” (i.e., information concerning the Company and
/ or its business that is not generally known outside the Company, which
includes, but is not limited to, (a) trade secrets; (b) intellectual property,
including but not limited to inventions, invention disclosures and patent
applications; (c) information regarding the Company’s present and/or future
products, developments, processes and systems, budgets, proposals, marketing
plans, financial data and projections, suppliers, vendors, inventions, formulas,
data bases, know how, ideas, developments, experiments, improvements, computer
programs, software, technology, blue prints, specifications and compilations of
information; (d) information about employees and employee relations, including
but not limited to training manuals and procedures, recruitment method and
procedures, recruitment and distribution techniques, business plans and
projections, employment contracts and employee handbooks; (e) information on
customers or potential customers, including but not limited to customers’ names,
sales records, prices, particularities, preferences and manner of doing
business, and other terms of sales and Company cost information; and (f)
information received in confidence by the Company from third
parties.  Information regarding products, services or technological innovations
in development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.); and/or

 

(ii) Solicitation of Employees.  During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
recruit, solicit or induce, or cause, allow, permit or aid others to recruit,
solicit or induce, any employee, agent or consultant of the Company to terminate
his/her employment or association with the Company; and/or

3

sf-3732478

--------------------------------------------------------------------------------

 

(iii) Solicitation of Customers.  During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
directly or indirectly, on behalf of yourself or any other person, company or
entity, call on, contact, service or solicit competing business from customers
or prospective customers of Company if, within the two years prior to the
termination of your employment, you had or made contact with the customer, or
received or had access to Confidential Information about the customer; and/or

 

(iv) Non-Competition.  During your employment and for a period of one year
following the termination of your employment for any reason, you shall not,
directly or indirectly, in any capacity, (a) compete or engage in a business
similar to that of Company, (b) compete or engage in a business similar to that
which the Company has plans to engage, or has engaged in during the two years
prior to your termination, if, within this two-year period, you received or had
access to Confidential Information regarding the proposed plans or the business
in which Company engaged; or (c) take any action to invest in (other than a
non-controlling ownership of securities issued by publicly held corporations),
own, manage, operate, control, participate in, be employed or engaged by or be
connected in any manner with any partnership, corporation or other business or
entity engaging in a business similar to Company.

Geographic Scope

You acknowledge that due to the broad scope of Company’s customer base, the
following geographic scope for subsections (iii) - (iv) of this Restricted
Conduct section is necessary.  Your non-competition and non-solicitation
obligations under this Agreement shall include: (a) any territory in which you
performed your duties for the Company; (b) any territory in which Company has
customers about which you received or had access to Confidential Information
during your employment; (c) any territory in which you solicited customers; or
(d) any territory in which Company plans to expand its market share about which
you received or had access to Confidential Information during your employment
with Company.

Recoupment Policy

This Award shall be subject to the Company’s Incentive Compensation Clawback
Policy (as it may be amended from time to time), the terms of which are
incorporated herein by reference.

Repayment/Forfeiture

Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.

4

sf-3732478

--------------------------------------------------------------------------------

Exercise Methods

There are four exercise methods from which to choose.  Due to local legal
requirements, not all methods are available in all countries.

Withholding

You acknowledge that the Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Plan and legally applicable to you (“Tax-Related Items”) in
connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of shares of
Stock acquired pursuant to such exercise and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Options to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you are
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.  In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (ii) withholding from proceeds of the
sale of shares of Stock acquired upon exercise of the Options either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization without further consent).

 

Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Stock, if you fail
to comply with your obligations in connection with the Tax-Related Items.

Non-transferability

You may not transfer these Options, except by will or laws of descent and
distribution.  The Options are exercisable during your lifetime only by you or
your guardian or legal representative.

5

sf-3732478

--------------------------------------------------------------------------------

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.

Appendix

Notwithstanding any provisions in these Award Terms, the Options shall be
subject to the additional terms and conditions set forth in Appendix A to this
Agreement and to any special terms and provisions as set forth in Appendix B for
your country, if any.  Moreover, if you relocate to one of the countries
included in Appendix B, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  Appendix A and B constitute part of these Award Terms.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in this Agreement, on the Options and on any shares of Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

6

sf-3732478

--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the
Options.  These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Award Terms.  Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Award Terms or the Plan.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries or Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all
Options or any other entitlement to stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country.  You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the Company, its Subsidiaries and Affiliates, the
Employer and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan.  You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary

7

sf-3732478

--------------------------------------------------------------------------------

 

amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consent
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Options or other awards or administer or maintain such awards (i.e., the award
would be null and void).  Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Nature of Grant

By participating in the Plan, you acknowledge, understand and agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan; (b) the grant of the Options is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of Options, even if Options have been
granted in the past; (c) all decisions with respect to future grants of Options,
if any, will be at the sole discretion of the Company; (d) you are voluntarily
participating in the Plan; (e) the Options are not intended to replace any
pension rights or compensation; (f) unless otherwise agreed with the Company,
the Options and the shares of Stock subject to the Options, and the income and
value of same, are not granted as consideration for, or in connection with, any
service you may provide as a director of a Subsidiary or Affiliate; (g) the
Options and the income and value of same are not part of normal or expected
compensation for any purpose including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; (h) the future value of the underlying shares of
Stock is unknown, indeterminable and cannot be predicted with certainty; (i) if
the underlying shares of Stock do not increase in value, the Option will have no
value; (j) if you exercise the Option and acquire shares of Stock, the value of
such shares of Stock may increase or decrease in value, even below the exercise
price; (k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the

8

sf-3732478

--------------------------------------------------------------------------------

 

Options resulting from the termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Options to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company, any of its Subsidiaries or Affiliates or the Employer, waive your
ability, if any, to bring any such claim, and release the Company, its
Subsidiaries and Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (l)
for purposes of the Options, your employment or other service relationship will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, (1) your right to vest
in the Options under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., your period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); and (2) the period (if any)
during which you may exercise the Options after such termination of your
employment will commence on the date you cease to actively provide services and
will not be extended by any notice period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any; the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of the Option grant
(including whether you may still be considered to be providing services while on
an approved leave of absence); (m) unless otherwise provided in the Plan or by
the Company in its discretion, the Options and the benefits evidenced by this
Agreement do not create any entitlement to have the Options or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and (n) neither the Company, the Employer nor

9

sf-3732478

--------------------------------------------------------------------------------

 

any Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between your local currency and the U.S. dollar that may affect the
value of the Options or of any amount due to you pursuant to the exercise of the
Options or the subsequent sale of any shares of Stock acquired upon exercise.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Stock.  You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

Venue

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Options or this Agreement, shall be brought and heard
exclusively in the United States District Court for the District of Delaware or
the Delaware Superior Court, New Castle County.  Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.

Language

If you have received this Agreement or any other document related to this
Agreement translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

10

sf-3732478

--------------------------------------------------------------------------------

Insider Trading/Market Abuse Laws

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell shares of Stock or rights to shares of Stock (e.g.,
Options) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you are advised to speak to your
personal advisor on this matter.

Foreign Asset/ Account Reporting Requirements

Your country may have certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold shares of Stock
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of shares of
Stock) in a brokerage or bank account outside your country.  You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country.  You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker and/or within a certain time after
receipt.  You acknowledge that it is your responsibility to comply with such
regulations, and you should consult your personal legal advisor for any details.

 

11

sf-3732478

--------------------------------------------------------------------------------

APPENDIX B

COUNTRY-SPECIFIC TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the Options
granted to you under the Plan if you reside in one of the countries listed
herein.  These terms and conditions are in addition to, or if so indicated, in
place of the terms and conditions set forth in the Award Terms or Appendix A.

You should be aware that local exchange control laws may apply to you as a
result of your participation in the Plan.  By accepting the Options, you agree
to comply with applicable exchange control laws associated with your
participation in the Plan.  If you have any questions regarding your
responsibilities in this regard, you agree to seek advice from your personal
legal advisor, at your own cost, and further agree that neither the Company nor
any Subsidiary or Affiliate will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.

If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the Options are granted or are
considered a resident of another country for local law purposes, the terms and
conditions contained herein may not be applicable to you, and the Company shall,
in its discretion, determine to what extent the terms and conditions contained
herein shall apply to you.

BELGIUM

There are no country specific provisions.

BRAZIL

Compliance with Law.  By accepting the Options, you acknowledge that you agree
to comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Options, the receipt of any dividends, and
the sale of shares of Stock acquired under the Plan.

Labor Law Acknowledgement.  This provision supplements the acknowledgments
contained in the Nature of Grant section of Appendix A:

By accepting the Options, you agree that (i) you are making an investment
decision, (ii) you can exercise the Option only if the vesting conditions are
met and any necessary services are rendered by you over the vesting period, and
(iii) the value of the underlying shares of Stock is not fixed and may increase
or decrease in value over the vesting period without compensation to you.

CHINA

Cashless Exercise Restriction.  Notwithstanding anything to the contrary in the
Award Terms, you will be required to pay the exercise price by a cashless
exercise through a licensed securities broker acceptable to the Company, such
that all shares of Stock subject to the exercised Options will be sold
immediately upon exercise and the proceeds of sale,

12

sf-3732478

--------------------------------------------------------------------------------

less the exercise price, any Tax-Related Items and broker’s fees or commissions,
will be remitted to you in accordance with any applicable exchange control laws
and regulations.  The Company reserves the right to provide you with additional
methods of exercise depending on the development of local law.

Expiration Date.  Notwithstanding anything to the contrary in the Award Terms,
in the event of your termination of employment with the Company or its
Subsidiaries or Affiliates, you shall be permitted to exercise the Options for
the shorter of the post-termination exercise period (if any) set forth in this
Agreement and six months (or such other period as may be required by the State
Administration of Foreign Exchange (“SAFE”)) after the date of termination of
your active service.  At the end of the post-termination exercise period
specified by SAFE, any unexercised portion of the Options shall immediately
expire.

Exchange Control Restriction.  You understand and agree that, due to exchange
control laws in China, you will be required to immediately repatriate to China
the cash proceeds from the cashless exercise of the Options.  You further
understand that, under local law, such repatriation of the cash proceeds may
need to be effected through a special exchange control account established by
the Company or a Subsidiary or Affiliate of the Company and you hereby consent
and agree that the proceeds from the cashless exercise of the Options may be
transferred to such special account prior to being delivered to you.  The
proceeds may be paid in U.S. dollars or local currency at the Company’s
discretion.  If the proceeds are paid in U.S. dollars, you acknowledge that you
may be required to set up a U.S. dollar bank account in China so that the
proceeds may be delivered to this account.  If the proceeds are converted to
local currency, you acknowledge that the Company (including its Subsidiaries and
Affiliates) is under no obligation to secure any currency conversion rate and
may face delays in converting the proceeds to local currency due to exchange
control restrictions in China.  You agree to bear any currency fluctuation risk
between the date the Options are exercised and the time that (i) the Tax-Related
Items are converted to local currency and remitted to the tax authorities and
(ii) net proceeds are converted to local currency and distributed to you.  You
acknowledge that neither the Company nor any Subsidiary or Affiliate will be
held liable for any delay in delivering the proceeds to you.  You agree to sign
any agreements, forms and/or consents that may be requested by the Company or
the Company’s designated broker to effect any of the remittances, transfers,
conversions or other processes affecting the proceeds.

You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.

FRANCE

Consent to Receive Information in English.  By accepting the Award, you confirm
having read and understood the documents relating to this grant (the Plan and
this Agreement) which were provided in the English language.  You accept the
terms of those documents accordingly.

13

sf-3732478

--------------------------------------------------------------------------------

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise.  Vous acceptez les termes en connaissance de
cause.

GERMANY

There are no country specific provisions.

ITALY

Cashless Exercise Restriction.  Notwithstanding anything to the contrary in the
Award Terms, you will be required to pay the exercise price by a cashless
exercise through a licensed securities broker acceptable to the Company, such
that all shares of Stock subject to the exercised Options will be sold
immediately upon exercise and the proceeds of sale, less the exercise price, any

Tax-Related Items, and broker’s fees or commissions, will be remitted to
you.  The Company reserves the right to provide you with additional methods of
exercise depending on the development of local law.

Data Privacy Notice.  This provision replaces the Data Privacy section of
Appendix A:

You understand that the Employer, the Company and any Subsidiary or Affiliate
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, date of birth, social insurance
(to the extent permitted under Italian law) or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Subsidiary or Affiliate, details of all Options or other
entitlement to shares of stock or equivalent benefits granted, awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, managing and administering the Plan
(“Data”).  

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan.  The Controller of personal data
processing is The Chemours Company, with registered offices at 1007 Market
Street, Wilmington, DE  19801, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is Diego Negri, via
Pontaccio 10 Milan, Italy.

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan.  You understand that Data may also be transferred to
the Company’s stock plan service provider, Bank of America Merrill Lynch, or
such other administrator that may be engaged by the Company in the future.  You
further understand that the Company and/or any Subsidiary or Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
and/or any Subsidiary or Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other

14

sf-3732478

--------------------------------------------------------------------------------

third party with whom you may elect to deposit any shares of Stock acquired at
exercise of the Options.  Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan.  You understand that
these recipients may be located in or outside the European Economic Area, such
as in the United States or elsewhere.  Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable Italian data
privacy laws and regulations, with specific reference to Legislative Decree no.
196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable Italian data privacy laws and regulations, does not
require your consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration, and
management of the Plan.  You understand that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, you have the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.  Furthermore, you are aware that Data will not be
used for direct marketing purposes.  In addition, Data provided can be reviewed
and questions or complaints can be addressed by contacting your local human
resources representative.

Plan Document Acknowledgment.  In accepting the grant of the Options, you
acknowledge that you have received a copy of the Plan and this Agreement and
have reviewed the Plan and this Agreement, in their entirety and fully
understand and accept all provisions of the Plan and this Agreement.

You acknowledge that you have read and specifically and expressly approved the
following sections of this Agreement: Termination of Employment; Withholding;
Imposition of Other Requirements; Nature of Grant; Venue; Language; and the Data
Privacy section included in this Appendix.

JAPAN

There are no country specific provisions.

MEXICO

No Entitlement or Claims for Compensation.  These provisions supplement the
Nature of Grant section of Appendix A:

Modification.  By accepting the Options, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your
employment.

15

sf-3732478

--------------------------------------------------------------------------------

Policy Statement.  The grant of Options the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.

The Company, with registered offices at 1007 Market Street, Wilmington, Delaware
19898, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis, and the sole employer is
Chemours Company nor does it establish any rights between you and the Employer.

Plan Document Acknowledgment.  By accepting the Options, you acknowledge that
you have received copies of the Plan, have reviewed the Plan and this Agreement
in their entirety and fully understand and accept all provisions of the Plan and
this Agreement.

In addition, by accepting this Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in this
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Subsidiary or Affiliates are not responsible for any decrease in
the value of the shares of Stock underlying the Options.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Subsidiary or Affiliate with respect to any
claim that may arise under the Plan.

Spanish Translation

Sin derecho a Compensación o a su reclamación.  Las presentes disposiciones
complementan el apartado denominado  Naturaleza del Otorgamiento de los Términos
del Otorgamiento:

Modificación.  Al aceptar las Opciones, usted entiende y acepta que, cualquier
modificación del Plan o del Contrato o su terminación, no deberá considerarse
como un cambio o menoscabo a las condiciones de su relación de trabajo.

Declaración de Políticas.  El Otorgamiento de las Opciones que la Empresa está
llevando a cabo en términos del Plan, es unilateral y discrecional y, por lo
tanto, la Empresa se reserva el derecho de modificar e interrumpir el mismo en
cualquier tiempo, sin responsabilidad alguna.

La Empresa, con domicilio en Market Street 1007, C.P. 19898, Wilmington,
Delaware, E.U.A., es la única responsable de la administración del Plan y la
participación en el Plan, y la adquisición de acciones no establece, de ninguna
manera, una relación de trabajo entre usted y la Empresa, en virtud de que su
participación en el Plan es únicamente de carácter comercial y su único patrón
es Chemours Company, y tampoco crea ningún derecho entre usted y su patrón.

16

sf-3732478

--------------------------------------------------------------------------------

Reconocimiento del Documento del Plan.  Al aceptar las Opciones, usted reconoce
heber recibido una copia del Plan, haber revisado el Plan y los Términos del
Otorgamiento en su totalidad, y comprender y aceptar en su totalidad todas las
disposiciones contenidas en el Plan y en los Términos del Otorgamiento.

Adicionalmente, al acceptar los Términos del Otorgamiento, reconoce que ha leído
y, específicamente y expresamente, acepta los términos y condiciones contenidos
en los Términos del Otorgamiento, en los que claramente se describe y establece
lo siguiente: (i) la participación en el Plan no constituye un derecho
adquirido; (ii) el Plan y la participación en el Plan es ofrecida por la Empresa
de forma completamente discrecional; (iii) la participación en el Plan es
voluntaria; y

(iv) la Empresa, así como sus Subsidiarias o Filiales no serán responsables por
cualquier disminución en el valor de las acciones subyacentes a las Opciones.

Finalmente, por el presente, usted declara que no se reserva acción legal alguna
o derechoque ejercitar en contra de la Empresa por cualquier compensación o
daños que se generen como resultado de su participación en el Plan en virtud de
ello, usted otorga el finiquito más amplio que en Derecho proceda al Patrón, la
Empresa y sus Subsidiarias y Filiales respecto a cualquier reclamación o demanda
que pudiera generarse en relación con el Plan.

NETHERLANDS

There are no country specific provisions.

SINGAPORE

Securities Law Information.  The grant of the Options is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore.  You should
note that the Options are subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale of Stock in Singapore or (ii) any offer of
such subsequent sale of Stock subject to the awards in Singapore, unless such
sale or offer is made (a) after six months from the Date of Grant or (b)
pursuant to the exemptions under Part XIII Division

(1) Subdivision (4) (other than section 280) of the SFA.

SPAIN

Nature of Grant.  This provision supplements the Nature of Grant section of
Appendix A:

In accepting the Options, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.

You understand and agree that, as a condition of the grant of the Options,
except as provided for in under the Termination of Employment section of the
Award Terms, the termination of your employment for any reason (including for
the reasons listed below) will

17

sf-3732478

--------------------------------------------------------------------------------

automatically result in the loss of the Options that may have been granted to
you and that have not vested on the date of termination.

In particular, you understand and agree that any unvested Options as of your
termination date and any vested Options not exercised within the period set
forth in the Award Terms following your termination date will be forfeited
without entitlement to the underlying shares of Stock or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, “despido improcedente,” material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985.

Furthermore, you understand that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant the Options under the Plan to
individuals who may be employees of the Company or any Subsidiary or
Affiliate.  The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or its Subsidiaries or Affiliates over and above the
specific terms set forth in this Agreement.  Consequently, you understand that
the Options are granted on the assumption and condition that the Options and the
shares of Stock issued upon exercise shall not become a part of any employment
or service contract (either with the Company, the Employer or any Subsidiary or
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, you understand that the grant of the Options would not be made to you
but for the assumptions and conditions referred to above; thus, you acknowledge
and freely accept that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant to you of
the Options shall be null and void.

Securities Law Information.  The Options and the shares of Stock described in
this Agreement do not qualify under Spanish regulations as securities.  No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory.  The Agreement has not been
nor will it be registered with the Comisión Nacional del Mercado de Valores, and
does not constitute a public offering prospectus.

SWITZERLAND

Securities Law Information.  The Options are not intended to be publicly offered
in or from Switzerland.  Because the offer of Options is considered a private
offering, it is not subject to registration in Switzerland.  Neither this
document nor any other materials relating to the Options constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the Options may be publicly distributed or otherwise made publicly available in
Switzerland.

18

sf-3732478

--------------------------------------------------------------------------------

TAIWAN

There are no country specific provisions.

UNITED KINGDOM

Responsibility for Taxes.  This provision supplements the Withholding section of
the Award Terms:

If payment or withholding of income tax is not made within 90 days of the end of
the U.K. tax year in which the event giving rise to the liability for income tax
occurs (the “Due Date”) or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of any
uncollected income tax will constitute a loan owed by you to the Employer,
effective on the Due Date.  You agree that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in the
Withholding section.  Notwithstanding the foregoing, if you are a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), you will not be eligible for such a loan to cover the income tax
liability.  In the event that you are a director or executive officer and income
tax is not collected from or paid by you by the Due Date, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable.  You will be
responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer for any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover at any time thereafter by any of the
means referred to in the Withholding section.

 

19

sf-3732478